EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher I. Meyer on March 23, 2022.
The application has been amended as follows: 

Claim 2, line 5		replace “mol.%” with “mol%”
Claim 2, line 7		replace “mol.%” with “mol%”

Claim 3, line 3		delete “, or preferably from 5 to 12”

Claim 14, line 2	replace “Crystallization Elution Fractionation” with “crystallization elution
			   fractionation”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-15 are allowed.

The present invention is drawn to a polymer composition comprising at least one low density polyethylene (LDPE) having a density of 0.916 to 0.940 g/cc and a melt index I2 from 0.1 to 10.0 g/10 min, and at least one at least one multimodal ethylene-based polymer having a density from 0.900 to 0.940 g/cc and a melt index I2 from 0.1 to 10 g/10 min, the multimodal ethylene-based polymer comprising a first ethylene-based component, a second ethylene-based component, and a third ethylene-based component, wherein each of the first ethylene-based component, a second ethylene-based component, and a third ethylene-based component are polymerized reaction products of ethylene monomer and at least one C3-C12 -olefin comonomer, wherein the first ethylene-based component has a density of 0.870 to 0.915 g/cc and a weight average molecular weight Mw of 163,000 to 363,000 g/mole, the multimodal ethylene-based polymer comprising at least 20 wt % of the first ethylene-based component, the second ethylene-based component has a density greater than the density of the first ethylene-based component and less than 0.940 g/cc and a weight average molecular weight Mw of 88,500 to 363,000 g/mole, and a third ethylene-based component having a density greater than the density of the second ethylene-based component.

Subject of instant claims is patentably distinct over the closest references, Wang et al. (US 9,505,893), Wang et al. (US 9,512,282), Wang et al. (US 10,538,654), Zhang et al. (US 10,442,921), Bellehumeur et al. (US 9,982,077), and Bellehumeur et al. (US 10,023,706).  References disclose multimodal ethylene-based polymer comprising a first ethylene-based component, a second ethylene-based component, and a third ethylene-based component characterized by density and weight average molecular weight.  None of the references teaches the multimodal ethylene-based polymer of instant claims, and accordingly, none of the references teaches claimed polymer composition comprising low density polyethylene and multimodal ethylene-based polymer.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
March 23, 2022